On May 10,1996, it was the sentence and judgment of the Court as follows: 1. That the defendant is guilty of violating the terms and conditions of the sentence heretofore imposed upon him on January 3,1996 (Criminal Possession of Dangerous Drugs with Intent to Sell, a Felony), and the suspended sentence is hereby revoked. 2. The defendant is committed to the Department of Corrections and Human Services for appropriate placement into a community-based program, facility or state correctional institution for a period of ten (10) years. Placement shall be left to the discretion of the Department. The Court hereby recommends the defendant not be considered for parole until he has successfully completed the programs for chemical dependency, criminal thinking errors, and moral recognition training, as available through the facilities at which he is placed during the period of his detention. The defendant shall receive additional credit of 96 days for time served in jail prior to this revocation sentencing.
On February 20, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed with prejudice.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Richard G. Phillips.